Name: COMMISSION REGULATION (EEC) No 1736/93 of 30 June 1993 amending and correcting Regulations (EEC) No 1912/92 and (EEC) No 2254/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector
 Type: Regulation
 Subject Matter: means of agricultural production;  cooperation policy;  animal product;  regions of EU Member States;  trade
 Date Published: nan

 1 . 7 . 93 Official Journal of the European Communities No L 160/39 COMMISSION REGULATION (EEC) No 1736/93 of 30 June 1993 amending and correcting Regulations (EEC) No 1912/92 and (EEC) No 2254/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Commission Regulation (EEC) No 1912/92 of 10 July 1992 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector (J), as last amended by Regulation (EEC) No 1 104/93 (4), with the exception of the French version, do not explicitly cover the case of exemption from both the customs duty and the import levy ; whereas in order to rectify this situation the texts in question should be corrected and made applicable from 1 July 1992 ; Whereas the aid amounts for Community products in the beef and veal sector were fixed for the Canary Islands by Regulation (EEC) No 1912/92 ; whereas the specific conditions for supplying the Canary Islands market with frozen meat permit a reduction in the level of aid granted for that product ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Articles 3 (4), 4 (4) and 5 (2) thereof, Whereas Regulation (EEC) No 1601 /92 provides for the establishment, for the beef and veal sector and for the period 1 July 1993 to 30 June 1994, of the quantities of the specific supply balances for the Canary Islands with beef and veal , male bovines for fattening and pure-bred breeding animals ; Whereas the quantities of products benefiting from the specific supply arrangements must be determined within the framework of periodic forecast supply balances which may be adjusted on the basis of the essential requi ­ rements of the markets and taking account of local production and traditional trade flows ; whereas to ensure coverage of requirements in terms of quantity, price and quality and to ensure that the proportion of products supplied from the Community is preserved, the aid to be granted for products originating in the rest of the Community must be determined on terms equivalent, for the end user, to the advantage resulting from exemption from import duties on imports of products from third countries ; HAS ADOPTED THIS REGULATION : Article 1 1 . Annex I to Regulation (EEC) No 1912/92 is hereby replaced by Annex I to this Regulation . \ 2. Annex I to Commission Regulation (EEC) No 2254/92 C) is hereby replaced by Annex II to this Regulation . 3 . Annex III to Regulation (EEC) No 1912/92 is hereby replaced by Annex III to this Regulation. 4. Annex II to Regulation (EEC) No 1912/92 is hereby replaced by Annex IV to this Regulation . Whereas Article 5 (2) of Regulation (EEC) No 1601 /92 provides for the number of imported bovines for fattening to be determined degressively to take account of the deve ­ lopment of local production ; whereas, owing to the increasing local consumption of beef and veal linked to the development of tourism which has led to an increase in the supply balance quantities for the 1992/93 marke ­ ting year, a degree of degressivity should be applied during the period 1 July 1993 to 30 June 1994 which takes account of these local market needs ; Whereas, contrary to Article 3 of Regulation (EEC) No 1601 /92, the various language versions of Article 1 of Article 2 Article 1 of Regulation (EEC) No 1912/92 is hereby replaced by the following : (') OJ No L 173, 27 . 6. 1992, p . 13 . (2) OJ No L 378, 23 . 12. 1992, p . 23 . (') OJ No L 192, 11 . 7 . 1992, p. 31 . (4) OJ No L 112, 6 . 5 . 1993, p. 28 . 0 OJ No L 219, 4. 8 . 1992, p. 34. 1 .' 7 . 93No L 160/40 Official Journal of the European Communities 'Article 1 Article 3 The aid shall be determined in such a way that the proportion of products supplied from the Community is preserved, taking account of traditional trade flows. Article 4 This Regulation shall enter into force on 1 July 1993 . Article 2 shall apply with effect from 1 July 1992. Pursuant to Article 2 of Regulation (EEC) No 1601 /92, the quantities for the forecast supply balance for products from the beef and veal sector which benefit from exemption from the customs duty and import levy on products coming from third coun ­ tries or which benefit from Community aid are fixed in Annex I.' This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX I ANNEX I Canary Islands : forecast supply balance lor beef and veal sector products for period 1 July 1993 to 30 June 1994 (tonnes) CN code Description Quantity 0201 Meat of bovine animals, fresh or chilled 11 000 0202 Meat of bovine animals, frozen 28 000 1602 50 Other preparations or preserves containing meat or offal of domestic bovine species 2 500' 1 . 7 . 93 Official Journal of the European Communities No L 160/41 ANNEX II 'ANNEX I Supply balance for the Canary Islands for male bovine animals for fattening for the period 1 July 1993 to 30 June 1994 CN code Number of animals (head)Description ex 0102 90 Bovine animals for fattening 12 000' ANNEX III ANNEX III Canary Islands : supply of pure-bred breeding bovines originating in the Community for the period 1 July 1993 to 30 June 1994 Description Number of animals to be supplied Aid (ECU/head) CN code 0102 10 00 Pure-bred breeding bovines (') 4 300 750 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions.' 1 . 7. 93No L 160/42 Official Journal of the European Communities ANNEX IV ANNEX II Aid amounts (or products indicated in Annex I ex-Community market Product code Amount of aid (ECU/100 kg net weight) 0201 10 00 110 (') 85 0201 10 00 120 65 0201 10 00 130 (') 115 0201 10 00 140 88 0201 20 20 1 10 (') 115 0201 20 20 120 88 0201 20 30 110 (') 85 0201 20 30 120 65 0201 20 50 110 (') 146 0201 20 50 120 110,50 0201 20 50 130 (') 85 0201 20 50 140 65 0201 20 90 700 65 0201 30 00 100 (2) 208,50 0201 30 00 150 (6) 125 0201 30 00 190 (6) 84 0202 10 00 100 48,50 0202 10 00 900 65,50 0202 20 10 000 65,50 0202 20 30 000 48,50 0202 20 50 100 82,50 0202 20 50 900 48,50 0202 20 90 100 48,50 0202 30 90 400 (6) 93 0202 30 90 500 (6) 62,50 1602 50 10 120 108 0 1602 50 10 140 96Q 1602 50 10 160 77Q 1602 50 10 170 51 (9) 1602 50 10 190 51 1602 50 10 240 36 1602 50 10 260 26 1602 50 10 280 16 1602 50 31 125 116 0 1602 50 31 135 73 0 1602 50 31 195 36 1602 50 31 325 103 0 1602 50 31 335 65 0 1602 50 31 395 36 1602 50 39 125 116 0 1602 50 39 135 73 0 1602 50 39 195 36 1602 50 39 325 103 0 1602 50 39 335 65 0 1602 50 39 395 36 1602 50 39 425 77 0 1602 50 39 435 48,50 0 1602 50 39 495 36 1602 50 39 505 36 1602 50 39 525 77 0 1602 50 39 535 48,50 0 1602 50 39 595 36 1602 50 39 615 36 1602 50 39 625 16 1602 50 39 705 36 1602 50 39 805 26 1602 50 39 905 16 1 . 7. 93 Official Journal of the European Communities No L 160/43 Product code Amount of aid (ECU/100 kg net weight) 1602 50 80 135 73 (*) 1602 50 80 195 36 1602 50 80 335 65 f) 1602 50 80 395 36 1602 50 80 435 48,50 Q 1602 50 80 495 36 1602 50 80 505 36 1602 50 80 515 16 1602 50 80 535 48,50 (9) 1602 50 80 595 36 1602 50 80 615 36 1602 50 80 625 16 1602 50 80 705 36 1602 50 80 805 26 1602 50 80 905 16 NB : The product codes as well as the footnotes are defined in Commission Regu ­ lation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ).'